—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 21, 1994 (People v Car-dona, 202 AD2d 602), affirming a judgment of the County . Court, Westchester County, rendered July 28, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.